Case 4:21-cv-00196-JAS Document 2 Filed 05/06/21 Page 1 of 7

Pro Se 1 (Rev. 12/16} Complaint for a Civil Case

UNITED STATES DISTRICT COURT

District of Arizona

Robert Gasparoff

 
  

  

— FILED
RECEIVED

 

oe LONGED
———— COPY

  

 

    
 

 

MAY

  
  

for the

   

CLERK US DISTRICT, a
DISTRICT OF ARIZOR

 

  

CV-21-196-TUC-JAS |

 

(ta be filled in by the Clerk’s Office}

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names ofall the plaintifis cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\-

Jehovah's Witnesses

Jury Trial: (check one) Yes [No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
nennes of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIE CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendani(s)

Robert Gasparoff
3300 N Paseo De Los Rios 18104

 

Tucson, Pima County
AZ, 85712
(520)269-5610

rob. gasparoff@outlook.com

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation, For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page | of 5

 
Case 4:21-cv-00196-JAS

Pro Se £ (Rev. 12/16) Complaint fora Civil Casc

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

Telephone Number

E-mail Address (if known)

Defendant No, 2
Name
Job or Title (if snovwn)
Street Address
City and County
State and Zip Code

Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title Gfknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address fif known)

Defendant No, 4
Name
Job or Title Gf known)
Street Address
City and County
State and Zip Code

Telephone Number

E-mail Address (if kiawn)

Document 2. Filed 05/06/21

Jehovah's Witnesses

Page 2 of 7

 

 

1 King's Dr

 

Tuxedo Park, Orange County

 

NY, 10987

 

(845}524-3000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

 
Case 4:21-cv-00196-JAS Document 2 Filed 05/06/21 Page 3 of 7

Pro Se £ (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case, Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check aff that apply)
[V Federal question LJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
Amendment |, Amendment XIV

 

B. if the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff{s)

a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (rame)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2, The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Hil,

IV.

Case 4:21-cv-00196-JAS Document 2 Filed 05/06/21 Page 4 of 7

 

b. If the defendant is a corporation
The defendant, frame) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (freign nation) ,

 

and has its principal place of business in fname)

 

(f more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000; not counting interest and costs of court, because (expiain):

 

 

Statement of Claim

Write a short and plain statement of the claim, Do not make legal arguments. State as briefly as possible the |
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was |
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including )
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
atguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Lions. rifert be ech

Page 4 of 5
Case 4:21-cv-00196-JAS Document 2 Filed 05/06/21 Page 5 of 7

The First Amendment prevents the government from making laws that would prohibit the free exercise
of religion. However, religion should not cause death of innocent people. In 1945, the Governing Body of
Jehovah's Witnesses prohibited blood transfusions. This prohibition does not have a scriptural support;
it contradicts the Bible. Because of this suicidal ideology, for decades now, the members of public have
been at risk of losing their life in an emergency situation or during a surgery, or at risk of long-term
adverse effect on health due to refusal of medical care based on this ideological indoctrination or
psychological brainwashing. The menticide or suicidal indoctrination by the Governing Body of Jehovah's
Witnesses is still in effect, and it continues to be disseminated by the preaching activity of the group,
jeopardizing the safety of the general population. Every person has a right to accept or refuse medical
treatment, but this must be an informed decision, a medical advice should be given by a healthcare
professional, and it must not be based on a false interpretation of the scriptures. Since when does the
Bible promote suicide? Or since when does the God approve it? The Founding Fathers granted the
constitutional rights to those who want to peacefully practice their religion, but not to those who would
abuse this right by disseminating suicidal doctrines while calling it a peaceful religious practice. These
agents create chaos in our healthcare facilities by threatening our medical workers, and by giving them
directions while not having any qualifications to do so. They have been getting away with this for
decades, causing many thousands of deaths, and asserting that it is their constitutional right. Our
Constitution must not be misused, maliciously applied, or abused. So here is the question: is this a
peaceful religious group or an extremist sect, which disseminates suicidal ideology and causes death of
innocent people, many of which are children.

 

 
Case 4:21-cv-00196-JAS Document 2 Filed 05/06/21 Page 6 of 7

1) | am not doing this for any monetary gain.

2}! am doing this for public safety.

i have been preparing this case for a long time. | am ready to present it before the judge, or preferably
before the jury. The Governing Body of Jehovah's Witnesses uses the scriptures as a tool, as the
evidence to falsely justify their suicidal ideology. They obtained a durable power of attorney that cites
one of the scriptures in support of their suicidal ideology, however, the scripture does not imply any
refusal of medical treatment. Therefore, we are also going to use the scriptures to prove by
preponderance of the evidence that the Bible does not promote suicidal ideology. Also, in conjunction
with the scriptures, we will use the scientific approach supported by expert witnesses (an irrefutable
evidence that raises serious questions about aforementioned indoctrination).

The loss of human lives, and the abuse of our constitutional rights by the Governing Body of Jehovah's
Witnesses must come to an end.

 
Case 4:21-cv-00196-JAS Document 2 Filed 05/06/21 Page 7 of 7

Pro Se E (Rev. 12/16) Complaint for a Civil Case

 

¥. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonirivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule U1,

A. For Parties Without an Attorney
] agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case,

Date of signing: RLS 22.9)
fo L :

Signature of Plaintiff CC ZI? _ .
Printed Name of Plaintiff ————"—~ Dy Aeie?” (FasDz2 CO Le
a 4 fo ‘

B. For Attorneys

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 3

 
